Title: General Orders, 12 October 1780
From: Washington, George
To: 


                  
                     
                     Head Quarters Totowa Thursday October 12th 1780
                     Parole Rariton
                     Countersigns Ross, Rice.
                     Watchword Resolution
                  
                  For the Day TomorrowBrigadier General
                     Huntingdon
                  
                  Colonel NixonLieutenant Colonel VoseMajor ChapmanBrigade Major AshleyTwo Subs two serjeants and forty rank and file for fatigue
                     tomorrow, furnished with two days provision to repair the roads and bridges.
                  A Collier from each brigade to be employed under the direction of
                     Colonel Baldwin while the Army remains in its present position.
               